DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the use of a generic computer and/or computer equipment such as a processor, memory and computer program code which are used to determine settings based on data, provide the settings for configuration of an exercise device and the data includes specific data such as sleep data.  (Limitations are summarized for brevity in the rejection wherein the actual limitations of the claims should be referenced).  These limitations are directed towards data or mathematical data sets which are evaluated, observed, modified through calculation/formulas/equations to obtain a judgement on determining settings to use for the configuration of a first exercise apparatus.  These acts are mathematical concepts and/or mental processes which can be performed in the human mind or with the aid of paper and pencil.  The courts have explicitly defined mathematical concepts and mental processes as abstract ideas which are judicial exceptions.  These judicial exception(s) are not integrated into a practical application because there is no: improvement to the functioning of the computer itself or other technical field, the use of a particular machine to apply the judicial exception, transformation or reduction of a particular article to a different state or thing.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are extra solution activity.  The different data types obtained and the general functions which the data is used to perform are extra solution activity which does not provide significantly more than the abstract ideas define above.

Response to Arguments
Arguments from 9/26/2022
The applicant argues that the claims as amended now include limitations that amount to significantly more than the judicial exception.  Specifically, the claimed operations “including at least clarified operations by a user device and operations by the first exercise apparatus and a server” add specific limitations other than what is well-understood and constitutes a transformation to a different state or thing.
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.  – See MPEP 2106.05(g)

Independent claim one is seen to be directed towards, an apparatus which can change configuration wherein the limitations of receiving user identification information, data representative of a current health state, settings for one or more exercise variables are data gathering which is nominal and tangential addition to the claim; comparing data and providing signaling are also nominal and tangential additions to the claim.  The prior art teaches the ability to change the configuration of exercise apparatuses.  These limitations simply add specific criteria to change the configuration based on specific conditions.  The use of these specific conditions is not seen to be outside what is well understood routine and/or conventional in the art.
	The prior art rejections have been withdrawn.

Arguments from 6/3/2022
With regards to the applicant’s arguments against the Rejection(s) under 35 USC 101 
To summarize the applicant argues that the newly amended claim limitations directed towards “providing signaling of the determined settings causing a change of configuration of the first exercise apparatus; wherein the data comprises sleep measurements relating to at least a most recent sleep session of the first user” provide significantly more than the abstract idea wherein these limitation are not well-understood and constitute a transformation to a different state or thing.
However, the examiner considers the signaling process to be well understood and the act of gathering data to also be well understood in the arts.  The Jung reference at [0010] clearly teaches the use of condition information which is based on gathered sensor data to provide input for an exercise intensity setting device which sets an optimal exercise intensity.  The Ahmed reference clearly teaches the acquisition of sleep data which is easily used as the condition information of Jung.  As such, the combination clearly shows that such are well understood in the arts.   The examiner does not find the limitations directed towards modifying the configuration of an exercise apparatus based on signaling to constitute a transformation to a different state or thing as required to overcome a rejection under 35 USC 101.  MPEP 2106.05 A states as an example of a proper consideration for evaluating whether additional elements amount to an inventive concept: 
iv. Effecting a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21 (see MPEP § 2106.05(c));

	In the Diehr case, the transformation was raw synthetic rubber into precision-molded synthetic rubber which is a different state of rubber as well as a different form of the rubber due to the molding process (changes shape as well as the chemical state of the rubber).  In the instant case, changing the resistance level on a piece of workout equipment or changing the speed on a tread mill does not change the shape of the apparatus or the chemical state of the apparatus.  If the amended claim limitations were in fact the transformation of a particular article to a different state or thing then the use of a manual shifter in an automobile would also be considered such; this is simply not true.
The amended claims simply utilize data to change parameters on a piece of workout equipment.  The act of adjusting workout equipment based on physiological parameters has been manually completed for years by body builders and other gym goers.  Instead of having automated means to determine the users phycological state a user would keep track of past workouts and analyze their own physiological state such as if they were tired or sore to determine the appropriate configured of workout equipment they would be using.  This is an automation of a manual activity.  Reference In re Venner where the court(s) held that:
broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  (See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958))	

The automation of a manual activity is not a patentable advance, the utilization of automatic means to determine physiological states and update configurations on workout equipment accordingly is also not a patentable advance.

Regarding the applicant’s arguments against the rejections under 35 USC 103
The applicant argues that Jung does not disclose that the condition information is somehow based on data representative of a current health state of a first user of a first exercise apparatus and provided in signaling causing a change of configuration of a first exercise apparatus.  Cited [0010] of Jung: 
[0010] In order to achieve the above-mentioned objects, according to an aspect of the present invention, there is provided a real time automatic control system of sporting goods that includes: a sensor device outputting condition information including a rating of perceived exertion of a user in real time; a server device storing profile information including health history information and sporting history information of the user; and a exercise intensity setting device setting an optimal exercise intensity by using the condition information and the profile information and controlling the sporting goods in real time in accordance with the optimal exercise intensity.

The data representative of a current health state of a user is the rating of perceived exertion of a user.  There is no persuasive evidence on the record which shows that perceived exertion of a user is not a health state of a user.  Fatigue and muscle strain are health states of a user, perceived or real can affect both mental and physical health states.  The signaling causing a change of configuration of the exercise apparatus is automatic control system of the sporting good which uses the exercise intensity setting device to set an optimal exercise intensity using the condition information.  Such is completed using electronics which use signaling means.  The tailoring of the settings to the users current health state is the use of the automatic control system to achieve optimal exercise intensity.  The current health state of Jung is inclusive of states such as fatigue which are Affected by the perceived exertion.  As such, if the most recent sleep session of the first user resulted in a lower amount a sleep then normal then perceived exertion would be higher as the user would already be fatigued.  Furthermore, Ahmed at [0005+] states “sleep states, and the like” which are inclusive of sleep measurement relating to at least a most recent sleep session of the first user.  
As such, the examiner is not persuaded by the applicant’s arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/           Examiner, Art Unit 3711